—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered November 10, 1992, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
There is no merit to defendant’s unpreserved argument that the plea agreement was altered by the sentencing court’s comments that the prosecutor and the victim’s family "can and should communicate with the Parole Board” and that it would make the papers submitted by the victim’s family available to the Parole Board (see, People v Saldana, 221 AD2d 239, 240, lv *202denied 87 NY2d 1024). Concur—Murphy, P. J., Sullivan, Rubin, Ross and Nardelli, JJ.